Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, 21 December 1782
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                        
                            Dear general
                            Philadelphie decembre 21. 1782
                        
                        Was my mind only activated by pride or self love, on the moment where I must leave this continent, I could
                            enjoy a perfect satisfaction. your Kind and polite letter is indeed a glorious tittle above my expectations and still more
                            above my deserts; but, my dear general, I love too much the man that I admire; and while I am proud to enjoy his esteem
                            and benevolence, I regrett his presence and conversation. your friendship is an honour that makes me happy; but it is in
                            the mean time a source of pleasure that is lost for ever. for ever! god forbid it! no, my dear general, let me cherish the
                            hope of seing your excellency upon a continent that you conquered by your virtues and your fame, while you was defending
                            this by your arms. let me hope to see you amidst the applause of a numerous and sensible people, turn your eyes towards
                            me, as toward a man that you love; and let every honest and delicate soul envy to me your smile that happy time is always
                            before my eyes. sure, general, either peace or war will make me enjoy once more your presence. I wish it be peace. the
                            letters you have just received cannot fix our ideas. among these letters there is one of the marquess directed to me; and
                            as nobody else received any news from him I conclude that general duportail who is not yet arrived is entrusted with
                            some for your excellency. I’ll nevertheless transcribe here a few lines of the Marquess’s letter. "We have here, says he,
                            two englishmen, and the work of a peace is not interrupted; but the conclusion is not perhaps so near as it is to be
                            wished. I continue at Paris and I do not know when I’ll be allowed to leave this country, my departure does not depend
                            upon me...I blush to give such an extent to my furlough...should peace take place, I’m determined to come over to
                            america." The other articles of his letter concern family connexions, his lady gave him a very small daughter born at
                            seven months. the mother and child were both well. when the letters are all arrived and the despatches from the court
                            decyphered, your excellency shall Know better of the circumstances in Europe. I believe that count de Rochambeau will
                            tarry here some days, and before my departure I’ll have the honour to recall me to your memory and tell me once more with
                            the deepest sense of gratitude and respect, dear general-- your most humble and obedient servant
                        
                            le chev. de chastellux
                        
                        
                            I beg leave to present my best respects to Mrs Washington. the letter directed to the marquess will be
                                safely delivered at my arrival in france.
                        

                    